Title: From George Washington to William Greene, 23 May 1780
From: Washington, George
To: Greene, William



Sir
Head Qrs Morris Town May 23d 1780

I have the pleasure to inform Your Excellency in confidince—that a French fleet may be soon looked for on our Coast. The place where they will arrive is not certainly known, but they may probably come to Rhode-Island. The Chevalier Fayole is charged with some dispatches for the Admiral, which it is of great importance he should receive as soon as possible after his arrival. The Chevalier is also instructed to procure a sufficient number of skilful & faithful pilots to go on board the Fleet the moment they may arrive—and that there may not be the least possible delay in the business—He is to have a proper number of suitable Boats in readiness, in which they may proceed. Your Excellency I am persuaded will be impressed at the first instant with the importance of this event—and I take the liberty to recommend Mr Fayole to your good offices & to request that You will assist him in making the earliest provision of the Boats & pilots—of the description I have mentioned—and in every other matter where he may require it. I have the Honor to be with the greatest respect & esteem Yr Excellency’s Most Obedt servant

Go: Washington

 